Name: Council Regulation (EEC) No 4054/86 of 22 December 1986 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1987)
 Type: Regulation
 Subject Matter: political geography;  trade policy;  tariff policy;  miscellaneous industries
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 377 / 35 COUNCIL REGULATION (EEC) No 4054 / 86 of 22 December 1986 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia ( 1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, measure concerned will , therefore , apply to the Community of Ten ; Whereas this objective may be achieved by means of an administrative procedure based on setting off imports of the products in question against the ceilings at Community level , as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the reintroduction of customs tariff duties as soon as the ceilings have been reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission ; whereas the latter must , in particular , be able to follow the progress of amounts set off against the ceilings and keep the Member States informed ; whereas this cooperation must be all the closer since the Commission must be able to take adequate measures to reintroduce customs tariff duties whenever one of the ceilings has been reached; Whereas the trend of imports should be followed for certain goods ; whereas it is therefore desirable that import of such goods should be subject to superivsion , Having regard to the proposal from the Commission , Whereas a Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia 0 ) was concluded on 24 January 1983 ; Whereas Article 1 of Protocol 1 annexed to that Agreement provides , that imports of the goods therein set out are limited to annual ceilings above which the customs duties applicable to third countries may be reintroduced ; whereas , following the accession of the Hellenic Republic to the Community , an Additional Protocol amending the said Protocol 1 was signed on 1 April 1982 ; whereas , pending the entry into force of this Additional Protocol , the Community has put into force the amendments to the trade arrangements provided for in the said Protocol by Regulation (EEC) No 287 / 82 ( 2 ); whereas , furthermore , a new Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia concerning trade in textile products ( 3 ), hereinafter referred to as 'the Supplementary Protocol', has been initialled ; whereas , until the Supplementary Protocol comes into force , the arrangements provided by Council Decision of 11 December 1986 on the provisional application of the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in textile products should be applied from 1 January 1987 ; whereas , therefore , the ceilings to be applied in 1987 must be established ; whereas in this situation it is necessary that the Commission be regularly informed of the trend of the imports of the goods in question and , in consequence , it is necessary to subject these imports to supervision ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1987 , imports into the Community of Ten of certain goods originating in Yugoslavia and listed in Annexes I , II , III and IV shall be subject to ceilings and to Community supervision . The description of the goods referred to in the preceding subparagraph , their tariff headings and statistical numbers and the levels of the indicative ceilings or sub-ceilings are given in the abovementioned Annexes . In Annex II , these ceilings are indicated in column 5 , under ( b ). Whereas , since a Protocol as provided for in Articles 179 and 366 of the Act of Accession of Spain and Portugal does not exist , the Community must adopt the measures referred to in Articles 180 and 367 of that Act ; whereas the tariff 2 . The ceilings established for certain products in Annex II which have undergone an outward processing operation in conformity with the Community Regulation on economic outward processing are indicated in column 5 under ( a ). ( ») OJ No L 41 , 14 . 2 . 1983 , p. 1 . ( 2 ) OJ No L 30 , 6 . 2 . 1982 , p. 1 . ( 3 ) OJ No L 245 , 29 . 8 . 1986 , p . 339 . No L 377 / 36 Official Journal of the European Communities 31 . 12 . 86 3 . Amounts shall be set off against the ceilings as and when the goods are entered with customs authorities for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 3 to the Agreement . With regard to the ceilings established for categories 5 , 6 , 7 , 8 , 15 and 16 of column 5 under ( a ) of Annex II , re-imported products which have undergone an outward processing operation in conformity with the Community Regulation on economic outward processing may be charged against the respective ceilings only if in the movement certificate issued by the competent Yugoslav authorities reference is made to the prior authorization provided for by the Community Regulation on economic outward processing . Goods shall be set off against the ceiling or sub-ceilings only if the movement certificate has been submitted before the date on which customs duties are reimposed . The reaching of a ceiling or sub-ceiling shall be determined at Community level on the basis of imports set off against it in the manner defined in the first , second and third subparagraphs . The Member States shall periodically inform the Commission of imports effected in accordance with the above rules ; such information shall be supplied under the conditions laid down in paragraph 5 . 4 . As soon as the ceilings or sub-ceilings have been reached , the Commission may adopt a Regulation reimposing until the end of the calendar year the customs duties applicable to third countries . However , if customs duties are reimposed , imports of the goods listed in Annex V , which within the meaning of Protocol 2 annexed to the Agreement have obtained originating status in the free zone established by the Agreements signed at Osimo , shall continue to benefit from exemption of duties provided that this originating status is certified on the movement certificate by the competent Yugoslav authorities . 5 . Member States shall forward to the Commission , not later than the 15th day of each month , statements of the amounts set off during the preceding month . They shall , if the Commission so requests , make up such statements for periods of 10 days and forward them within five clear days of expiry of the preceding 10-day period . Article 2 From 1 January to 31 December 1987 , imports of the goods originating in Yugoslavia referred to in Annex I for which the ceiling level is not specified shall be subject to Community supervision . Member States shall forward to the Commission, not later than the 15th day of each month, statements of imports of the products in question effected during the preceding month ; to this end , only products submitted to the customs authorities under cover of an entry for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 3 to the Agreement shall be taken into consideration . They shall , if the Commission so requests , make up import statements for periods of 10 days and forward them within five clear days of expiry of the preceding 10-day period . Article 3 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 4 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW 31 . 12 . 86 Official Journal of the European Communities No L 377 / 37 ANNEX 1 Order No CCT heading No Description NIMEXE-code Level of ceiling ( tonnes ) 1 2 3 4 5 31.02 Mineral of chemical fertilizers , nitrogenous : 01.0010 B. Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 31.02-15 2 806 01.0020 C. Other 31.02-20 , 30 , 40 , 50 , 60 , 70 , 80 , 90 24 630 01.0030 31.05 39.03 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticized or not ( for example , col ­ lodions , celluloid ); vulcanized fibre : B. Other : 31.05-all Nos 40 840 01.0040 I. Regenerated cellulose 39.03-07 , 08 , 12 , 14 , 15 , 17 1 382 01.0050 40.11 II . Cellulose nitrates Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : B. Other : II . Other : 39.03-21 , 23 , 25 , 27 , 29 750 01.0060  Of the kind used on bicycles or cycles with auxiliary motor , on motor-cycles or motor-scooters ; tyre flaps ( separately consigned); tyre cases with sewn-in inner tubes , for racing bicycles 40.11-21 , 23 , 40 , 45 , 52 , 53 2 681 01.0070  Other 40.11-25 , 27 , 29 , 55 , 57 , 62 , 63 , 80 3 765 01.0080 ex 42.03 Articles of apparel and clothing accessories , of leather or of composition leather , excluding protective gloves for all trades 42.03-10 , 25 , 27 , 28 , 51 , 59 334 01.0090 44.15 Plywood , blockboard , laminboard , battenboard and similar laminated wood products ( including veneered panels and sheets ); inlaid wood and wood marquetry 44.15-all Nos 120 607 m3 01.0100 44.18 Reconstituted wood , being wood shavings , wood chips , saw ­ dust , wood flour or other ligneous waste agglomerated with natural or artifical resins or other organic binding substances , in sheets , blocks or the like 44.18-all Nos 29 512 01.0110 64.01 64.02 Footwear with outer soles and uppers of rubber or artifical material Footwear with outer soles of leather or composition leather ; footwear ( other than footwear falling within heading No 64.01 ) with outer soles of rubber or artifical plastic material : 64.01-all Nos 454 No L 377 / 38 Official Journal of the European Communities 31 . 12 . 86 Order No CCT heading No Description NIMEXE-code Level of ceiling (tonnes ) 1 2 3 4 5 01.0120 64.02 ( cont'd) A. Footwear with uppers of leather 64.02-21 , 29 , 32 , 34 , 35,38,40,41 , 43 , 45 , 47 , 49 , 50 , 52 , 54 , 56 , 58 , 59 537 01.0130 B. Other 64.02-60 , 61 , 69 , 99 181 01.0140 70.05 70.14 Unworked drawn or blown glass ( including flashed glass), in rectangles Illuminating glassware , signalling glassware and optical elements of glass , not optically worked or of optical glass : 70.05-all Nos 5 364 01.0150 73.18 A. Articles for electrical lighting fittings : II . Other ( for example , diffusers , ceiling lights , bowls , cups , lamp-shades , globes , tulip-shaped pieces ) Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydro-electric con ­ duits : 70.14-19 2 021 01.0160 B. Other 73.18-all Nos , excluding 73.18-02 10 722 01.0170 74.04 Wrought plates , sheets and strip , of copper 74.04-all Nos 807 01.0180 74.07 Tubes and pipes and blanks therefor , of copper ; hollow bars of copper 74.07-all Nos 2 239 01.0190 76.02 Wrought bars , rods , angles , shapes and sections , of alu ­ minium ; wire 76.02-all Nos 1 345 01.0200 76.03 Wrought plates , sheets and strip , of aluminium 76.03-all Nos 2 948 01.0210 79.03 85.01 Wrought plates , sheets and strip , of zinc ; zinc foil ; zinc powders and flakes Electrical goods of the following descriptions ; generators , motors , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , inductors : 79.03-all Nos 2 551 01.0220 B. Other machines and apparatus I. Generators , motors (whether or not equipped with speed-reducing , changing or step-up gear) and rotary converters 85.01-08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 17 , 18 , 21 , 23 , 24 , 25 , 26 , 28 , 31 , 33 , 34 , 36 , 38 , 39 , 41 , 42 , 44 , 46 , 47 , 49 , 52 , 54 , 55 , 56 , 57 , 58 4 065 01.0230 C. Parts 85.01-89 , 90 , 93 , 95 1 620 No L 377 / 3931 . 12 . 86 Official Journal of the European Communities Order No CCT heading No Description NIMEXE-code Level of ceiling ( tonnes ) 1 2 3 4 5 85.23 Insulated ( including enamelled or anodized ) electric wire , cable , bars , strip and the like ( including coaxial cable ), whether or not fitted with connectors : 01.0240 B. Other 85.23-all Nos , excluding 85.23-01 2 173 01.0250 85.25 Insulators of any material 85.25-all Nos 363 01.0260 87.10 87.14 Cycles ( including delivery tricycles ), not motorized Other vehicles ( including trailers ) not mechanically propelled , and parts thereof: B. Trailers and semi-trailers : 87.10-all Nos Ceiling delayed 01.0270 94.01 II . Other Chairs and other seats ( other than those falling within heading No 94.02 ), whether or not convertible into beds , and parts thereof: B. Other : 87.14-33 , 37 , 39 , 43 , 49 2 058 01.0280 94.03 ex II . Other , excluding seats specially designed for motor vehicles Other furniture and parts thereof: 94.01-25 , 31 , 39 , 41 , 45 , 49 , 60 , 70 , 91 , 93 , 99 6 703 01.0290 B. Other 94.03-all Nos , excluding 94.03-11 , 15 , 19 5 897 01.0450 28.20 Aluminium oxide and hydroxide ; artificial corundum : I B. Artificial corundum 28.20-30  01.0530 39.02 Polymerization and copolymerization products ( for example , polyethylene , polyteranaloethylenes , polyisobutylene , polysty ­ rene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloro ­ acetate and other polyvinyl derivatives , polyacrylic and poly ­ methacrylic derivatives , coumarone-indene resins ): C. Other : I. Polyethylene 39.02-03 , 04 , 05 , 06 , 07 , 09 , 11 , 12 , 13  01.0550 VII . Polyvinyl chloride 39.02-41 , 43 , 45 , 46 , 47 , 51 , 52 , 53 , 54 , 57 , 59 , 61 , 66 No L 377 / 40 Official Journal of the European Communities 31 . 12 . 86 Order No CCT heading No Description NIMEXE-code Level of ceiling (tonnes ) 1 2 3 4 5 01.0590 44.11 Fibre building board of wood or other vegetable material , whether or not bonded with natural or artificial resins or with other organic binders 44 . 11 -all Nos  01.0645 69.02 Refractory bricks , blocks , tiles and similar refractory construc ­ tional goods , other than goods falling within heading No 69.01 69.02-all Nos  01.0690 73.20 Tube and pipe fittings ( for example , joints , elbows , unions and flanges), of iron or steel 73.20-all Nos  01.0740 76.06 Tubes and pipes and blanks therefor of aluminium ; hollow bars of alluminium : B. Other 76.06-all Nos , excluding 76.06-01 01.0770 79.02 Wrought bars , rods , angles , shapes and sections , of zinc; zinc wire 79.02-all Nos 31 . 12 . 86 Official Journal of the European Communities No L 377 / 41 ANNEX II Order No (category ) CCT heading No Description NIMEXE-code Volume of ceiling: a ) for products covered by Article 1 ( 2 ) b) for products covered by Article 1 ( 1 ) 1 2 3 4 5 02.0010 ( 1 ) 55.05 Cotton yarn , not put up for retail sale 55.05-all Nos ( b ) 4 950 tonnes 02.0020 (2 ) 55.09 Other woven fabric of cotton 55.09-all Nos (b ) 6 090 tonnes 02.0025 (2 A) Of which other than unbleached or bleached , maximum 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91,92,93,98 , 99 ( b ) 1 364 tonnes 02.0030 (3 ) 56.07 Yarn of man-made fibres (discontinuous or waste ), put up for retail sale : A. Of synthetic textile fibres 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38,39,40,41 , 43 , 45 , 46 , 47 , 49 Ceiling delayed a ) 02.0050 b ) 02.0055 ( 5 ) 60.05 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : I. Jerseys and pullovers , containing at least 50 % by weight of wool and weighing 600 g or more per article ; garments of the 'cowboy' type and other similar gar ­ ments for amusement and play , less than commercial size 158 : a ) jerseys and pullovers , containing at least 50 % by weight of wool and weighing 600 g or more per article II . Other : b ) Other : 4 . Other outer garments : bb ) Jerseys , pullovers , slip-overs , waist-coats , twinsets , cardigans , bed jackets and jump ­ ers : 60.05-01  No L 377 /42 Official Journal of the European Communities 31 . 12 . 86 Order No (category ) CCT heading No Description NIMEXE-code Volume of ceiling: a ) for products covered by Article 1 (2 ) b ) for products covered by Article 1 ( 1 ) 1 2 3 4 5 a ) 02.0050 b ) 02.0055 ( 5 ) (cont'd) 60.05 (cont'd) 11 . Men's and boys': aaa ) Of wool bbb ) Of fine animal hair ccc) Of synthetic textile fibres ddd) Of regenerated textile fibres eee) Of cotton 22 . Women's , girls' and infants': bbb ) Of wool ccc) Of fine animal hair ddd) Of synthetic textile fibres eee) Of regenerated textile fibres fff) Of cotton jjj ) Anoraks , windcheaters , waister jackets and the like : 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres 60.05-29 60.05-30 60.05-32 60.05-33 60.05-34 60.05-39 60.05-40 60.05-41 60.05-42 60.05-43 60.05-80 a ) 3 148 000 pieces b ) 1 155 000 pieces a ) 02.0060 b ) 02.0065 ( 6 ) 61.01 61.02 Men's and boys' outer garments : B. Other : V. Other : d ) Breeches and shorts : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton e ) Trousers : 1 . Of wool or of fine animal hair 2 . Of man-made fibres 3 . Of cotton Women's , girls' and infants' outer garments : B. Other : II . Other : e ) Other : 6 . Trousers and slacks : aa ) Of wool or of fine animal hair bb ) Of man-made textile fibres cc) Of cotton 61.01-62 61.01-64 61.01-66 61.01-72 61.01-74 61.01-76 61.02-66 61.02-68 / 61.02-72 a ) 9 918 000 pieces b ) 540 000 pieces 31 . 12 . 86 Official Journal of the European Communities No L 377 / 43 Order No (category ) CCT heading No Description NIMEXE-code Volume of ceiling: a ) for products covered by Article 1 ( 2 ) b ) for products covered by Article 1 ( 1 ) 1 2 3 4 5 a ) 02.0070 b ) 02.0075 (7 ) 60.05 61.02 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 4 . Other outer garments : aa ) Blouses and shirt-blouses for women , girls and infants : 22 . Of wool or of fine animal hair 33 . Of synthetic textile fibres 44 . Of regenerated textile fibres 55 . Of cotton Women's , girls' and infants' outer garments : B. Other : II . Other : e ) Other : 7 . Blouses and shirt-blouses : bb ) Of man-made textile fibres cc) Of cotton dd ) Of other textile materials 60.05-22 60.05-23 60.05-24 60.05-25 61.02-78 61.02-82 61.02-85 a ) 5 471 000 &gt; pieces b ) 300 000 pieces a ) 02.0080 b ) 02.0085 ( 8 ) 61.03 Men's and boys' under garments , including collars , shirt fronts and cuffs : A. Shirts 61.03-11 , 18 a ) 14 410 000 pieces b ) 1 680 000 pieces 02.0090 ( 9 ) 55.08 62.02 Terry towelling and similar terry fabrics , of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : III . Toilet linen and kitchen linen a ) Of cotton : 1 . Of terry towelling and similar terry fabrics 55.08-all Nos 62.02-71 b ) 492 tonnes a ) 02.0150 b ) 02.0155 ( 15 ) 61.02 Women's , girls' and infants' outer garments : B. Other : I. Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : a ) coats 61.02-05 No L 377 /44 Official Journal of the European Communities 31 . 12 . 86 Order No ( category ) CCT heading No Description NIMEXE-code Volume of ceiling: a ) for products covered by Article 1 (2 ) b ) for products covered by Article 1 ( 1 ) 1 2 3 4 5 a ) 02.0150 b ) 02.0155 ( 15 ) (cont'd) 61.02 (cont'd) II . Other : e ) Other : 1 . Jackets (excluding waister jackets ) and blazers : aa ) Of wool or of fine animal hair bb ) Of man-made textile fibres cc) Of cotton 2 . Coats and raincoats ; cloaks and capes : aa ) Of wool or of fine animal hair bb ) Of man-made textile fibres cc) Of cotton 61.02-31 61.02-32 61.02-33 61.02-35 61.02-36 , 37 61.02-39, 40 a ) 5 140 000 pieces b ) 390 000 pieces a ) 02.0160 b ) 02.0165 ( 16 ) 61.01 Men's and boys' outer garments : B. Other : V. Other : c ) Suits and coordinate suits ( excluding ski suits ) 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 61.01-51 61.01-54 61.01-57 a ) 2 990 000 pieces ' b ) 324 000 pieces 02.0670 ( 67 ) 60.05 60.06 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 5 . Clothing accessories : bb ) Other : 11 . Of wool or fine animal hair 22 . Of synthetic textile fibres 33 . Of other textile materials B. Other Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : II . Stockings III . Other 60.05-92 60.05-93 60.05-94 60.05-95 , 96 , 97 , 98 , 99 60.06-92 60.06-96 , 98 i ¢ b ) 420 tonnes 31 . 12 . 86 Official Journal of the European Communities No L 377 / 45 ANNEX III Order No CCT heading No Description NIMEXE-code Level of ceiling ( tonnes ) 1 2 3 4 5 27.10 27.10-15 , 17 , 21 , 25 , 29 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing not less than 70 % by weight of petro ­ leum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations : A. Light oils : III . For other purposes B. Medium oils : III . For other purposes C. Heavy oils : I. Gas oils : c ) For other purposes II . Fuel oils : c ) For other purposes III . Lubricating oils , other oils : c ) To be mixed in accordance with the terms of Additional Note 7 to this Chapter ( a ) d) For other purposes 27.10-34 , 38 , 39 27.10-59 27.10-69 27.10-75 27.10-79 27.11 03.0010 ' 27.11-03 574 645 Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 % : I. For use as a power or heating fuel B. Other : I. Commercial propane and commercial butane: c ) For other purposes Petroleum jelly A. Crude: III . For other purposes B. Other : 27.11-19 27.12 27.12-19 27.12-90 27.13 Paraffin wax , micro-crystalline wax , slack wax , ozokerite , lignite wax , peat wax and other mineral waxes , whether or not coloured : B. Other : I. Crude: c ) For other purposes II . Other 27.13-89 27.13-90 27.14 Petroleum bitumen , petroleum, coke and other residues of petroleum oils or of oils obtained from bituminous minerals : C. Other : II . Other : 27.14-99 (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 377 /46 Official Journal of the European Communities 31 . 12 . 86 ANNEX IV Order No CCT heading No Description NIMEXE-code Level of ceiling ( tonnes ) 1 2 3 4 5 28.05 Alkali and alkaline earth metals ; rare earth metals , yttrium and scandium and intermixtures of interalloys thereof; mercury : D. Mercury : 04.0010 73.02 I. In flasks of a net capacity of 34,5 kg ( standard weight), of a fob value , per flask , not exceeding 224 ECU Ferro-alloys : A. Ferro-manganese: 28.05-71 Ceiling delayed 04.0020 II . Other 73.02-19 Ceiling delayed 04.0030 C. Ferro-silicon 73.02-30 5 792 04.0040 D. Ferro-silico-manganese E. Ferro-chromium and ferro-silico-chromium : 73.02-40 891 04.0050l I. Ferro-chromium : 73.02-52 , 53 , 54 1 369 04.0055 76.01  Of which ferro-chromium containing by weight not more than 0,10 % of carbon and more than 30 % but not more than 90 % of chromium (super-re ­ fined ferro-chromium), maximum Unwrought aluminium ; aluminium waste and scrap : ex 73.02-52 683 04.0070 78.01 A. Unwrought Unwrought lead ( including argentiferous lead), lead waste and scrap : A. Unwrought : 76.01-11 , 21 , 29 2 381 04.0080 79.01 II . Other Unwrought zinc; zinc waste and scrap: 78.01-12 , 13,15 , 19 1 418 04.0090 A. Unwrought 79.01-11 , 15 1 806 31 . 12 . 86 Official Journal of the European Communities No L 377/47 ANNEX V CCT heading No Description 44.15 Plywood , blockboard , laminboard , battenboard and similar laminated wood products ( including veneered panels and sheets); inlaid wood and wood marquetry 44.18 Reconstituted wood , being wood shavings , wood chips , sawdust , wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances , in sheets , blocks or the like 85.01 Electrical goods of the following descriptions : generators , motors , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing, changing or step-up gear ) and rotary converters C. Parts 85.25 Insulators of any material